Case 1:20-cv-03538-GLR Document 126-4 Filed 01/13/21 Page 1 of 12




                     Exhibit 4
       Case 1:20-cv-03538-GLR Document 126-4 Filed 01/13/21 Page 2 of 12



                         DECLARATION OF JEFFREY M. BISHOP

I, Jeffrey M. Bishop, declare as follows:

       1.      I am over the age of 18, competent to execute this Declaration, and have personal

knowledge regarding the matters contained herein. If called as a witness to testify, I could and

would testify to the following.

       2.      I was born in Los Angeles, California in 1975. I lived in California until

approximately 1987 when I moved to Texas. I lived in Texas until 2007 when I moved to New

Hampshire where I currently reside with my wife, Melissa, who I married in 1998. We have

three children, Abel (18), Peyton (15) and Sara (10).

       3.      I am the co-founder and CEO of RagingBull.com, LLC (“Raging Bull”). I have a

bachelor’s degree in Finance and a master’s degree in Economics from the University of Texas

at Arlington. I earned them in or around 2001 and 2004, respectively.

       4.      I worked my way through college and graduate school. In fact, during my

studies, I owned several small businesses that were profitable and I began to learn about stocks

and options.

       5.      My wife received an MBA and PhD in Marketing from the University of Texas at

Arlington during this time as well. She made a significant income of her own in her career as a

professor at the University of New Hampshire before she stopped working in 2015.

       6.      While I was living in Arlington, Texas for college, I met a representative of the

American Mensa organization, which is based in Arlington. At the representative’s suggestion, I

took their exam and qualified for membership. I have been a lifetime Mensa member ever since.




                                                 1
       Case 1:20-cv-03538-GLR Document 126-4 Filed 01/13/21 Page 3 of 12



       7.      After finishing school, I continued to learn about stock trading, particularly

charting and stock patterns that were most persistent in stocks trading under $10., which could

be used to predict a security’s price movement.

       8.      After several years working in the online financial marketing industry, I was

approached by Jason Bond to purchase a website that he had built. He knew of me from online

websites I owned, and I knew of him from education on stock charting he was posting on a

website called InvestorsHub. Jason had a growing following there and I felt he was both a great

teacher and charismatic personality. After some conversations, I decided to buy his website with

the assumption that he would write education for my sites. He did this while he was still working

as a school teacher.

       9.      During this time, I shared with Jason my knowledge of the stock market and the

patterns I found to be most successful, particularly in stocks trading under $10. Jason had an

incredible aptitude for trading and teaching. I hired him to teach on an online newsletter site I

owned, which would later become JasonBondPicks.com. Jason’s skill and talent as a stock trader

and teacher built a fast and loyal following. We decided to build a newsletter publication service

around stock trading education. That business was Lighthouse Media LLC, which became

Raging Bull.

       10.     One factor in our success is that Jason didn’t just provide information and teach

trading techniques and strategies; Jason taught what it was like to be a real trader. And he was

committed to being completely transparent with his subscribers, sharing and discussing all of his

trading, both good and bad. This was a very novel idea at the time and is the cornerstone of our

business.




                                                  2
       Case 1:20-cv-03538-GLR Document 126-4 Filed 01/13/21 Page 4 of 12



        11.     Jason and his services have always been, and continue to be, the face and flagship

of Raging Bull. We have added additional gurus, with the most popular being Kyle Dennis who

provides a service called Biotech Breakouts. Kyle first provided a newsletter service for Raging

Bull in 2016. Kyle’s Biotech Breakouts service is now the most popular Raging Bull service.

Together, Jason and Kyle’s services generate more than half of the company’s revenue.

        12.     Our focus at Raging Bull is to build long-term relationships with our subscribers.

We do not look for short-term subscribers, who pay for a single service and then leave. We

would not succeed as a business doing that because our front-end services (lower priced services

that most new subscribers opt for when first joining) generate very little revenue compared to the

investment we make in marketing and services to bring in new subscribers. Simply put, if we did

not satisfy the majority of our subscribers, and we had only one-time subscriptions from

customers who are quickly dissatisfied and leave, Raging Bull would fail.

        13.     Over its history, Raging Bull has built a successful business with a track record of

many thousands of satisfied subscribers. According to our records, Raging Bull has had more

than 230,000 subscribers historically. As of December 2020, the company had approximately

84,000 subscribers.

        14.     We have built Raging Bull as a subscription-based publisher that provides

subscribers with training and educational materials to learn trading strategies for their own

investing activity. Raging Bull offers publication materials and education for multiple unique

trading strategies.

        15.     Raging Bull’s trading strategies are developed and taught to subscribers by

Raging Bull’s “gurus” through a mix of instructional videos, daily stock watch lists, exemplar

trading activity in real time, and live chat rooms. Subscriptions correspond to different trading



                                                 3
       Case 1:20-cv-03538-GLR Document 126-4 Filed 01/13/21 Page 5 of 12



strategies and the services provided vary across trading strategies and gurus. Raging Bull’s gurus

educate subscribers through a “teach by doing” method, providing a mix of real-time trading

examples with corresponding stock watch lists and alerts for trades, including sharing with

subscribers their own personal experiences (good and bad) employing such trading strategies

developed over many years of their professional activities.

       16.      Raging Bull offers various services to subscribers, including the following:

             a. Training Videos. Raging Bull directs new subscribers to multiple core

                instructional videos, providing instruction on the service’s trading strategy.

             b. Daily Watchlists. Daily watchlists highlight the stocks a guru is watching for

                potential trades. The watchlists generally provide information regarding why the

                guru is watching the stocks, how the stocks’ recent activity fits within the trading

                strategy, and what expected action (buy or sell at a particular price) the guru is

                planning with respect to those stocks.

             c. Real Money Trading. Most of Raging Bull’s gurus provide training to subscribers

                through real money trading. Trading real money provides the realistic proving

                ground for a guru’s strategies and is strongly preferred by the company’s

                subscribers.

             d. Trade Alerts. Raging Bull gurus often publish trade alerts via text message and/or

                email to subscribers. Trade alerts demonstrate how the guru is executing the

                strategy and teaches subscribers how to understand in the trading strategy in real

                market conditions.

             e. Livestream Portfolios. Several gurus livestream their account portfolios to

                provide complete transparency in real time of their trading activities.



                                                  4
       Case 1:20-cv-03538-GLR Document 126-4 Filed 01/13/21 Page 6 of 12



             f. Chat Rooms. Raging Bull has also offered live chat rooms, which offer general

                discussion about the guru’s trading strategies in real-time and allows the gurus to

                respond to general questions from subscribers as well as communications among

                subscribers.

       17.      In late 2019, we realized our company had grown faster than our ability to keep

up with the implementation of processes and controls for compliance. In the last year or so, we

have taken many steps on our own initiative to improve. In late 2019, Raging Bull hired Susan

Trahan as general counsel and chief compliance officer. Susan worked to address compliance

and training issues. In late 2019, Raging Bull developed and put in place a Compliance Manual,

memorializing safeguards and internal controls. Raging Bull specifically prohibits employees

from engaging in any unlawful trading activity, including pump and dump schemes, scalping, or

touting. Raging Bull has also recently developed and revised various policies and practices, and

conducted comprehensive training sessions, focused on stronger operations and compliance with

company marketing and communications.

       18.      In 2020, we hired a full-time compliance lawyer to assist Susan. Our goal has

been to get to a place where we set the bar in our industry on compliance, while remaining

profitable and providing the services our subscribers look to us for.

       19.      As the company began to grow fast, we chose to focus on hiring quality people in

the U.S. who would provide a better experience for our customers, rather than outsourcing our

customer service offshore to save money (which many companies do).

       20.      Raging Bull takes our dedication to customer service very seriously. However, we

have not always succeeded in providing the best customer service, which is distressing and

disappointing to me. When COVID-19 hit the U.S. in March 2020, we were blindsided by it like



                                                 5
       Case 1:20-cv-03538-GLR Document 126-4 Filed 01/13/21 Page 7 of 12



many other businesses. Raging Bull’s executive team met early on to discuss ways to cut

expenses because we anticipated and planned for a significant drop in business and possibly a

recession toward the summer.

       21.     We were wrong. Unexpectedly, our subscriber base grew substantially very fast.

This presented a huge challenge for us, not only because we had prepared for a downturn in the

business, but also because at the same time we were forced to close our offices and abruptly

transition our employees to work from home. This problem was two-fold: our customer support

agents were less productive at home, and we were having more support tickets come in at record

rates from new subscribers. Because of these factors, we did not provide the customers service

our subscribers deserve. This impacted handling rebate requests, responding to customer

complaints, and addressing chargebacks. As a result, customer complaints increased to

previously unseen levels. In realizing the scale of the issue, we spent a tremendous amount of

money to hire more customer service employees through an outsourcing firm. This nearly

doubled our customer support staff and helped us catch up on outstanding support issues.

       22.     Raging Bull has been built by traders and we know our target audience well. Our

target audience is people like us – generally from the ages of 30 to 50, well-educated and often

high income earners who understand the value of investing in their own growth. Raging Bull

does not and never has targeted seniors. In fact, our marketing and service offerings don’t really

appeal to an older audience that is looking for a more hands-off and conservative approach

toward trading. In addition, we market primarily on the internet including Google, Yahoo,

YouTube, and Facebook, and social media, such as Twitter and Facebook. We don’t market in

outlets and publications that would be thought of as targeting seniors.




                                                 6
       Case 1:20-cv-03538-GLR Document 126-4 Filed 01/13/21 Page 8 of 12



       23.     Raging Bull does not create marketing materials in non-English languages, and

does not purchase advertising in media channels designed to target “immigrant” populations.

       24.     While I did take over one small service prior to 2018 when the featured guru left,

to my knowledge I did not advertise to the general public any trading services under my name

before 2018. I started my first newsletter service where I was featured as a guru in March 2018

called Weekly Money Multiplier, which was primarily based on aggressive strategies for trading

short-term options focused solely on buying calls and puts. My service accounted for only about

15% of Raging Bull’s 2018 revenue. Over the years, I have developed options trading techniques

that in my view have high-profit potential in a short period of time, which is the basis of what I

taught my subscribers. When I ran this service, I would send out daily email commentary to

subscribers with my outlook on the market along with stock options ideas and my reasoning. In

2018, I traded real money from a TD Ameritrade account, which I live-streamed during the day

for my subscribers to see. When I made a trade that I wanted to share with my members, I would

send out an email alert to subscribers shortly after the trade letting them know. Because my risk

tolerance is higher than what I would typically teach, I chose not to share all of my actual trades

in this portfolio with members. Watching live trades is a part of the service that subscribers

really like as it enables them to learn exactly when I decided to make a trade and why. I share

with my subscribers my gains and losses on particular trades that I alerted and both serve as a

basis for my teaching, and a reminder that trading options involves risk. While I did not host a

live chatroom during the day, I would occasionally hold live training sessions to share with

subscribers my thoughts on the markets and how I interpret current events based on my years of

experience.




                                                 7
         Case 1:20-cv-03538-GLR Document 126-4 Filed 01/13/21 Page 9 of 12



         25.   Providing real-time trade alerts is a common practice in the financial education

industry, and is done by some of our largest competitors like Jim Cramer at TheStreet.com

(https://subscription.thestreet.com/), Motley Fool (https://www.fool.com/services/), Timothy

Sykes (https://profit.ly/guru/timothysykes), Skyview Trading (https://skyviewtrading.com/free-

lessons/), John Carter (https://www.simplertrading.com/store/), and others. Virtually all services

provided by our competitors listed above teach some form of technical trading similar to what

we teach.

         26.   In 2019, Nathan Bear took over the Weekly Money Multiplier newsletter service,

and I started two new services – Bullseye Trades and Total Alpha.

         27.   In my Bullseye Trades service, I share a single option idea for the week on

Monday morning before market, along with a lesson on why I decided to pick that particular

stock and the price range at which I was looking to make a purchase. At various points in time, I

may or may not have alerted the actual trade. This is a low-cost entry-level service where people

can learn about how options work and see a new lesson and example every week that people can

monitor actual results. To my knowledge, there are many subscribers to this service who are

experienced traders and are simply looking for more trading ideas and strategies they can put

into practice in their own trading.

         28.   My Total Alpha service is a more advanced newsletter service where I teach on a

variety of options strategies including covered calls, cash protected puts, and selling option

premium utilizing credit spreads. I send out daily email commentary to subscribers with my

outlook on the market along with stock option ideas and my reasoning, and I alert my trades by

email.




                                                 8
      Case 1:20-cv-03538-GLR Document 126-4 Filed 01/13/21 Page 10 of 12



       29.     Options trading requires qualification from an options brokerage. The broker will

assign an options level to the client based on the client’s knowledge, finances and needs. For any

subscriber to any of Raging Bull’s services, including all of my services, that focus on options

trading, the subscriber would need to have the appropriate level approval from the broker before

being able to invest. Bullseye Trades would require at least a moderate level, while Total Alpha

would require a high level.

       30.     In 2018, the trading I did for Weekly Money Multiplier was in was a TD

Ameritrade account, XXX-XX9075 (“Account 9075”) held in the name of Happy Mountain

Holdings LLC. Not all of the trades in Account 9075 in 2018 were for my service. From 2014 to

2017, I did not use Account 9075 for any Raging Bull service.

       31.     I also have an eTrade account, number XXXX-8701 (“Account 8701”), that is

held in my name. From 2011 through 2018, I did not trade in Account 8701 when Jason Bond or

others were trading in the account. While I don’t have a specific recollection, I may have traded

sporadically in the account when others weren’t trading it.

       32.     I do not recall trading in eTrade account XXXX-4059 (“Account 4059”), which

was held in the name of Lighthouse Media LLC and, subsequently, RagingBull.com LLC,

between 2014 and 2018. I did not trade in Interactive Brokers account XXXX1637 (“Account

1637”), held in the name of Lighthouse Media LLC, in 2015.

       33.     I have traded in multiple other brokerage accounts that have not been associated

with Raging Bull. I have not traded in any account dedicated solely to the options trading

techniques that I teach subscribers.

       34.     My personal trading history goes far beyond the options trading techniques and

strategies I teach. For many years, I have had the financial means to take huge risks in the



                                                 9
      Case 1:20-cv-03538-GLR Document 126-4 Filed 01/13/21 Page 11 of 12



market, which I have sometimes done. I was worth over $8 million prior to going into business

with Jason Bond or establishing Raging Bull.

       35.     In recent years, Raging Bull has received hundreds of unsolicited and non-

compensated comments and reviews from its subscribers praising the company’s gurus, teaching,

and services. We were able to reach out to some of these subscribers within 48 hours after we

learned of the filing of the FTC’s Complaint to ask if they would be willing to re-confirm their

comments about the company by signing a supporting statement. We received many signed

statements on extreme short notice. I have attached as Attachment A over 200 examples of these

subscriber comments, including 142 statements that have been re-confirmed and signed within

48 hours of the FTC’s complaint in response to Raging Bull reaching out to subscribers who

have provided prior reviews.

       36.     Since that time, we have received additional written comments from subscribers.

Even after being told by the FTC that Raging Bull is “permeated with fraud,” and reading the

many false allegations in the FTC’s complaint, many of these subscriber comments have been

very positive. Additional reviews that we have received since approximately December 10, 2020

are attached to my Declaration as Attachment B.

       37.     The asset freeze entered as part of the FTC’s TRO, and the appointment of the

Temporary Receiver, has effectively shut down Raging Bull. This shut down will become

permanent if the asset freeze remains in place and the Temporary Receiver is permanent.

       38.     Before the FTC filed its lawsuit, Raging Bull employed approximately 160

employees across the U.S. and internationally, most of whom had been working from home

during the COVID-19 pandemic. Since the Court entered the TRO ex parte on December 8,

2020, all but 6 employees have been let go or furloughed just before or during the holidays.



                                                10
Case 1:20-cv-03538-GLR Document 126-4 Filed 01/13/21 Page 12 of 12
